ALLREAD, J.
Upon the first ground we reach the conelusion that there was no contract for his transportation, and second, that it was discretionary with the Boards as to whether transportation would be furnished. It has been decided in the case of State on the relation of Charles W. Planee against the Boards of Education, in the Court of Appeals of Wayne County, that the furnishing of such transportation is discretionary with the local Boards. This was held in a case wherein it was stated that the minor was a crippled child. This decision we think is correct and would be sufficient to rule this case.
Upon the question as to whether the child is so crippled as to be unable to attend school is a matter which requires a certificate of the district health commissioner to make it mandatory upon the Board to furnish such transportation. It no where appears in the petition such prerquisite was obtained, and we therefore hold‘that this child is not under the circumstances shown here entitled to have his transportation furnished as a mandatory duty of the board.
This in in harmony with the judgment of the lower court, and is in our judgment, sound law.
The judgment of the lower court is therefore affirmed.
Kunkle, PJ, and Hornbeck, J, concur.